DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 4 and 8 is a relative term which renders the claim indefinite. The term “substantially parallel; substantially conformal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does substantially parallel; substantially conformal mean that a deviation of 1, 5, 10, 15 or 20 % from parallel and conformal is acceptable?  How does one of ordinary skill in the art determine what amount of deviation is acceptable when considering the phrases substantially parallel; substantially conformal.  It is suggested to delete the phrase “substantially” or define the requisite degree in the claims.
Claim 6 dependent from later claim 7, which renders the claim indefinite because claim 6 cannot depend from later claim 7.  For examination purposes, claim 6 is interpreted to depend from claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Mayberry (US 2020/0011539).
With respect to the limitations of claim 1, Mayberry teaches a heating element for a convection oven (title), the heating element (Figs 3-6, annular heating element(s) 30, 0018) comprising: a first loop (outer loop of heating element 30) and a second loop (Fig 5, inner loop of heating element 30) arranged concentrically relative to a common axis (central axis of heating element 30) and defining a lateral gap therebetween when viewed along said axis (Fig 5, gap between inner and outer loop), the first loop being disposed in a first plane (vertical plane through the center of left outer loop of heating element 30) and the second loop being disposed in a second plane (vertical plane through the center of right inner loop of heating element 30) axially spaced relative to the first plane to define an axial gap between the first loop and the second loop (Fig 6, gap between inner and outer loop).
With respect to the limitations of claim 4, Mayberry teaches said first and second planes both being vertical planes (see figure 6), which also are substantially parallel to a rear wall (Fig 2, shows vertical rear wall) of an oven cavity in which said heating element is disposed.  
With respect to the limitations of claim 5, Mayberry teaches a convection oven (title) comprising: (Figs 1, 2, cooking cavity 4, 0015) a cavity defining a cooking space; a (Figs 2-6, convention fan assembly 20, fan blade 34, 0017) fan mounted adjacent to a rear wall of the cavity; and a convection heating element (Figs 3-6, annular heating element(s) 30, 0018) mounted adjacent to the rear wall and disposed around the fan (34), said convection heating element comprising a coil comprising a first loop (outer loop of heating element 30) and a second loop (Fig 5, inner loop of heating element 30) arranged concentrically relative to a common axis (central axis of heating element 30) to define a lateral gap therebetween (Fig 5, gap between inner and outer loop), the first loop is disposed in a first plane (vertical plane through the center of left outer loop of heating element 30) and the second loop is disposed in second plane (vertical plane through the center of right inner loop of heating element 30) axially spaced relative to the first plane to define an axial gap between the first loop and the second loop (Fig 6, gap between inner and outer loop).
With respect to the limitations of claim 7, Mayberry teaches in use the fan (20, 34) induces air to flow through both the axial gap and the lateral gap, thereby flowing over and extracting heat emitted from predominant arc-length proportions of heat-transfer surfaces of the first loop (outer loop of heating element 30) and a second loop (Fig 5, inner loop of heating element 30) prior to disbursing the air throughout the cavity.
With respect to the limitations of claim 8, Mayberry teaches a heating element for a convection oven (title), the heating element (Figs 3-6, annular heating element(s) 30, 0018) comprising: a coil having a first loop (outer loop of heating element 30) and a second loop (Fig 5, inner loop of heating element 30), the first loop and the second loop are substantially conformal and spaced apart both axially (Figs 3, 5, shows inner and outer loop spaced apart axially) and laterally relative to each other (Fig 6 shows left outer loop laterally spaced apart from right inner loop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3 and 6 are rejected under 35 U.S.C. 103 as being obvious over Mayberry (US 2020/0011539) as applied to claims 1 and 5, further in view of Thomas (US 2010/0006085).
With respect to the limitations of claims 2, 3 and 6, Mayberry discloses further comprising a coil (0018, 0022, 0024, annular heating element(s) 30, where use of (s) means a single heating element or multiple heating elements) that is shaped to define both the first loop and the second loop.  Mayberry discloses the claimed invention except for explicitly showing further comprising a coil that is shaped to define both the first loop and the second loop; said coil further comprising a transition segment formed between the first loop and the second loop, wherein the transition segment is inclined both axially to define the axial gap, and radially, relative to said common axis, to define the lateral gap.  
However, Thomas discloses further comprising a coil that is shaped to define both the first loop and the second loop (the heating element 48 is illustrated as a single electrical heating element formed into a double pass coil disposed around the fan assemblies 50, 52); said coil further (48) comprising a transition segment formed between the first loop and the second loop, the transition segment is inclined both axially to define the axial gap (Fig 8, inclined transition segment indicated by 94), and radially (Fig 8, inclined transition segment indicated by 94), relative to said common axis, to define the lateral gap is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the heating element of Mayberry having the recited first and second loop silent to a single coil with the further comprising a coil that is shaped to define both the first loop and the second loop; said coil further comprising a transition segment formed between the first loop and the second loop, wherein the transition segment is inclined both axially to define the axial gap, and radially, relative to said common axis, to define the lateral gap of Thomas for the purpose of providing a known alternative single electrical heating element configuration with a reduced number of parts that is suitable for heating of convective air in an oven.  
With respect to the limitations of “the transition segment is inclined both axially to define the axial gap, and radially”, the combination of Mayberry in view of Thomas fully discloses the recited claim limitations.  The heating element 30 of Mayberry has a first loop and second loop that are both axially and radially separated by a gap.  Modifying the heating element of Mayberry in view of the transition segment of Thomas would result in transition segment that compensates for both the axially and radially separated heating element loops.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/27/2022